UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1856



LEON W. MCMILLIAN,

                                              Plaintiff - Appellant,

          versus


JEFFREY E. MCINNIS; GUILFORD COUNTY, NORTH
CAROLINA,

                                             Defendants - Appellees,

          and


GUILFORD COUNTY JUVENILE DETENTION CENTER,

                                                           Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-02-56)


Submitted:   November 18, 2004         Decided:     November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leon W. McMillian, Appellant Pro Se. Jonathan Virett Maxwell,
Assistant County Attorney, James Antone Dickens, Jr., COUNTY
ATTORNEY’S OFFICE, Greensboro, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Leon W. McMillian seeks to appeal the district court’s

order dismissing his employment discrimination suit.   The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised McMillian that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, McMillian failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985). McMillian has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED


                                - 3 -